 



(HYDRIL LOGO) [h23359h2335901.gif]

Exhibit 10.9

HYDRIL COMPANY
RESTRICTED STOCK UNIT AGREEMENT

          This Restricted Stock Unit Agreement between Hydril Company (the
“Company”) and «Name» (the “Grantee”), an employee of the Company or its
Subsidiary, regarding an award (“Award”) of «Restricted» units (“Restricted
Stock Units”) representing shares of Common Stock (as defined in the Hydril
Company 2000 Incentive Plan (the “Plan”)) granted to the Grantee on
«Grant_Date»(the “Grant Date”), such number of units subject to adjustment in
connection with the occurrence of any of the events described in Section 15 of
the Plan, and further subject to the following terms and conditions:

          1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. For purposes of this
Restricted Stock Unit Agreement:

          (a) “Cause” means (i) the Grantee’s willful and continued failure to
substantially perform his duties with the Company or any such actual or
anticipated failure after the Grantee’s issuance of a notice of termination of
Employment, after a written demand for substantial performance is delivered to
the Grantee by the Committee, which demand specifically identifies the manner in
which the Board believes that the Grantee has not substantially performed his
duties, (ii) upon the Grantee’s willful participation in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (iii) upon there being substantial evidence that the Grantee is guilty of a
crime classified as a felony (or the equivalent thereof) under applicable law,
or that the Grantee has been convicted of such a crime. For purposes of this
definition, no act, or failure to act, on the Grantee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Grantee not in good faith.

          (b) “Change in Control” shall be conclusively deemed to have occurred
if (and only if) any of the following events shall have occurred: (a) after the
date the Plan is approved by the Board any “person” (as such term is used in
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”)), other than a person who is a
Nonemployee Director of the Company on the date the Plan is approved by the
Board or any person controlled by such a Nonemployee Director, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding voting securities
without prior approval of a least two-thirds of the members of the Board in
office immediately prior to such person’s attaining such percentage interest;
(b) the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event thereafter
constitute less than a majority of the members of the board of directors or
comparable governing body of the entity that is the survivor of such transaction
or event or, in the case of sale of assets, the entity that is the successor to
the business of the Company; or (c) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board (including
for this

 



--------------------------------------------------------------------------------



 



purpose any new member whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
members then still in office who were members at the beginning of such period)
cease for any reason to constitute at least a majority of the Board.

          (c) “Disability” means incapacity due to a physical or mental illness
which continues for a period of more than six (6) months, as determined by the
Committee.

          (d) “Employment” means employment with the Company or any of its
Subsidiaries.

          2. Vesting Schedule.

          (a) This Award shall vest with respect to 60% of the aggregate number
of Restricted Stock Units subject to this Award on the third anniversary of the
Grant Date and with respect to an additional 20% of the aggregate number of
Restricted Stock Units subject to this Award on each of the fourth and fifth
anniversaries of the Grant Date; provided, however, that the Grantee must be in
continuous Employment from the Grant Date through the applicable anniversary
date in order for the Restricted Stock Units to vest on such anniversary.

          (b) All Restricted Stock Units subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above, provided
that the Grantee has been in continuous Employment since the Grant Date, upon
the occurrence of:

               (i) a Change in Control; or

               (ii) the Grantee’s termination of Employment by reason of death
or Disability.

          3. Forfeiture of Award. Except as provided in any other agreement
between the Grantee and the Company, if the Grantee’s employment terminates
other than by reason of death or Disability, all unvested Restricted Stock
Units, and all Dividend Equivalent Amounts (as defined in paragraph 4)
attributable thereto, as of the termination date shall be forfeited.

          4. Dividend Equivalent Payments. During the period of time between the
Grant Date and the earlier of the date the Restricted Stock Units vest or are
forfeited, the Restricted Stock Units will be evidenced by book entry
registration. In the event that dividends are paid with respect to Common Stock,
the Company shall credit to the Grantee’s account an amount (“Dividend
Equivalent Amount”) equal to the amount of the dividend paid per share of Common
Stock as of such dividend payment date multiplied by the number of Restricted
Stock Units credited to the Grantee’s account immediately prior to such dividend
payment date. Dividend Equivalent Amounts shall not bear interest or be
segregated in a separate account while in the custody of the Company. Upon
vesting of all, or a portion of, the Grantee’s Restricted Stock Units, the
Grantee shall be entitled to receive a cash payment equal to any Dividend
Equivalent Amounts, to the extent not yet paid, attributable to the vested
Restricted Stock Units; provided that the Committee, in its sole discretion, may
elect, in lieu of such cash payment, to deliver to the Grantee shares of Common
Stock equal to the Fair Market Value of the cash payment.

-2-



--------------------------------------------------------------------------------



 



          5. Payment. As promptly as is reasonably practicable following the
vesting of any portion of the Restricted Stock Units, the value of the vested
Restricted Stock Units, to the extent not yet paid, shall be payable to the
Grantee in the form of shares of Common Stock.

          6. Delivery of Shares. The Company shall not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such sale
or delivery would violate any applicable law or any rule or regulations of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulations or agreement.

          7. Notices. Unless the Company notifies the Grantee in writing of a
different procedure, any notice or other communication to the Company with
respect to this Award shall be in writing and shall be:

          (a) by registered or certified United States mail, postage prepaid, to
Hydril Company, ATTENTION: Corporate Secretary, 3300 North Sam Houston Parkway
East, Houston, Texas 77032; or

          (b) by hand delivery or otherwise to Hydril Company, ATTENTION:
Corporate Secretary, 3300 North Sam Houston Parkway East, Houston, Texas 77032.

          Any notices provided for in this Restricted Stock Unit Agreement or in
the Plan shall be given in writing and shall be deemed effectively delivered or
given upon receipt or, in the case of notices delivered by the Company to the
Grantee, five days after deposit in the United States mail, postage prepaid,
addressed to the Grantee at the address specified at the end of this Agreement
or at such other address as the Grantee hereafter designates by written notice
to the Company.

          8. Assignment of Award. Except as otherwise permitted by the
Committee, the Grantee’s rights under the Plan and this Restricted Stock Unit
Agreement are personal; no assignment or transfer of the Grantee’s rights under
and interest in this Award may be made by the Grantee other than by will or by
the laws of descent and distribution.

          Notwithstanding the foregoing, subject to approval by the Committee in
its sole discretion, the Award is transferable by the Grantee to (a) the spouse,
parent, brother, sister, children or grandchildren (including adopted and
stepchildren and grandchildren) of the Grantee (“Immediate Family Members”),
(b) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or (c) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests. Subsequent
transfers of a transferred Award shall be prohibited except by will or the laws
of descent and distribution, unless such transfers are made to the original
Grantee or a person to whom the original Grantee could have made a transfer in
the manner described herein. No transfer shall be effective unless and until
written notice of such transfer is provided to the Committee, in the form and
manner prescribed by the Committee. Following transfer, the Award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, and except as otherwise provided herein, the term “Grantee”
shall be deemed to refer to the transferee. The consequences of termination of
Employment shall continue to be applied with respect to the original Grantee,
following which the Awards shall vest only to the extent specified in the Plan

-3-



--------------------------------------------------------------------------------



 



and this Restricted Stock Unit Agreement.

          9. Withholding. At the time of delivery or vesting of Restricted Stock
Units, the Company shall withhold an appropriate number of shares of Common
Stock, having a Fair Market Value determined in accordance with the Plan, equal
to the amount necessary to satisfy the minimum federal, state and local tax
withholding obligation with respect to this Award.

          10. Stock Certificates. Certificates representing the Common Stock
issued pursuant to the Award will bear all legends required by law and necessary
or advisable to effectuate the provisions of the Plan and this Award. The
Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this paragraph 10
have been complied with.

          11. No Shareholder Rights. The Grantee shall have no rights of a
shareholder with respect to shares of Common Stock subject to the Award unless
and until such time as the Award has been paid pursuant to paragraph 5 and
shares of Common Stock have been transferred to the Grantee.

          12. No Employment Guaranteed. No provision of this Restricted Stock
Unit Agreement shall confer any right upon the Grantee to continued Employment
with the Company or any Subsidiary.

          13. Governing Law. This Restricted Stock Unit Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Delaware.

                              HYDRIL COMPANY
 
               
Dated
          By    

               

              President and Chief Executive Officer

          The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

             

--------------------------------------------------------------------------------

      Date:    

           
Grantee’s Signature
           

Grantee’s Address:

«Street_Address»
«City_State___Zip»

-4-